Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/1/21.  Claim 21 is amended.  Claims 1,3-5,7,10-12,16-23 and 26 are pending.
The previous 112 second paragraph rejection of claim 21 is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 21-23,26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment, applicant amends claim 21 to add the limitations “ wherein to provide a corn protein isolate product having a viscosity upon rehvdration ranging from 1500 - 3500 centipoise, the washing of the corn material is carried out with an ethanol-water solvent comprising at least 93 wt% ethanol, or wherein to provide a corn protein isolate product having a viscosity upon rehydration less than 1500 centipoise, the washing of the corn material is carried out with an ethanol-water solvent comprising less than 93 wt% ethanol”.  The instant specification does not disclose such selection.  Applicant points to paragraph 0043 of the instant specification but there is no paragraph 0043.  Paragraphs 00037-00038 discloses about desolventization but there is no disclosure of the viscosity in relation to the ethanol concentration in the washing step.
Claim Rejections - 35 USC § 103
Claims 1,3-5,7,10-12,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooks ( 5580959).

 For claim 20, the decolorized and deflavored gluten can be produced which contains an enriched zein body fraction greater than 75%.  Example 1 shows that the total zein loss was 1.6% of the zein in the corn gluten meal starting material after the ethanol wash.  
For claims 3,16-17, Cooks discloses temperature of about 25 degrees C which falls within the range claimed.  
For claims 4-5,18-19 Cooks discloses high titer alcohol concentration of 90-100% which encompasses the claimed ranges.  
For claims 1 and 11, Cooks discloses the corn protein does not solubilize in the ethanol wash and example 1 shows a loss of 1.6% which falls within the ranges claimed.
 ( see col. 2-4, col. 5 lines 1-8, col. 6 line 66-col. 7 line 20) 
Cooks does not disclose corn protein isolate as in claim 1, the percent as in claim 7,the viscosity as in claim 10 and the compressibility as in claim 12.
The ranges claim fall within the ranges disclosed in Cooks.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP2144.05. The language comprising does not exclude the additional steps disclosed in Cooks.  It is obvious that the protein obtain is the purified form of corn protein isolate because non-protein components are removed.  It would have been obvious to one skilled in the art to increase the protein content in the end product by using higher protein starting material.  Such parameter can be determined by one skilled in the art through routine experimentation.  Cooks discloses the same step of washing with ethanol solvent for extracting non-protein solutes.  The extraction temperature and time fall within the range claimed.  Thus, it is expected the product would have the viscosity and compressibility claimed. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. in re Best, 195 USPQ 430, 433 (CCPA 1977), in re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).

Claims 21-23,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooks (5580959) in view of Muralidhara ( 5847238)
For claim 21, Cooks discloses a method of preparing a corn protein material.  The method comprises the steps of obtaining destarched corn gluten  having 50-75% protein and  extracting non-protein solutes from the destarched corn gluten meal by washing with alcohol concentration of either low titer of alcohol from about 10-40% or high titer alcohol from about 90-100% at room temperature of about 25 degrees C.  It is desirable to use high titer alcohol (90-100%) for the 
For claims 22-23, Cooks discloses temperature of about 25 degrees C which falls within the range claimed.
 ( see col. 2-4, col. 5 lines 1-8, col. 6 line 66-col. 7 line 20 ) 
Cooks does not disclose corn protein isolate, the viscosity and the desolventizing step as in claim 21 and the percent as in claim 26.
Muralidhara discloses a process for recovering xanthophylls from corn gluten.  Muralidhara teaches solvent used in the extraction can be removed by conventional techniques such as rotary evaporation to obtain yellow crystalline powder.  ( see col. 7 lines 1-10 and the abstract)
The ranges claim fall within the ranges disclosed in Cooks.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP2144.05. The language comprising does not exclude the additional steps disclosed in Cooks.  It is obvious that the protein obtain is the purified form of corn protein isolate because non-protein components are removed.  It would have been obvious to one skilled in the art to increase the protein content in the end product by using higher protein starting material.  Such parameter can be determined by one skilled in the art through routine experimentation.  Cooks discloses the same step of washing with ethanol solvent for extracting non-protein solutes.  The .
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive.
With respect to the 112 new matter rejection, applicant argues that the concept of selecting process parameters to alter the functionality of the proteins to be used in foods is discussed in particular at paragraph 00036.  This argument is not persuasive.  Paragraph 36 gives a general discussion of foods containing protein and the viscosity associated with the protein.  There is absolutely no discussion of selecting parameter to affect the viscosity during the washing step.  Applicant also points to paragraphs 37 and 38.  However, none of the paragraph points the relationship between ethanol concentration during washing and the viscosity obtained upon rehydration.  Paragraph 38 discusses about temperatures during desolventization; there is nothing on ethanol concentration and viscosity.  In fact, the opposite is disclosed.  For instance, the paragraph recites “ the finished product samples that were 
With respect to the 103 rejection, applicant argues that Cook describes a method of separating zein from all of the other components of corn gluten meal, including from other proteins ( i.e. glutelins) in the corn gluten meal. Applicant states Cook contemplating a complex series of steps and purified zein is obtained which is in contrast to the corn protein isolate produced by the presently claimed method containing both zein protein and glutelin protein.  This argument is not persuasive.  The language comprising does not exclude additional steps disclosed in Cook.  The claims also do not define the protein components of the corn protein isolate.  Thus, the argument is not commensurate in scope with the claims.  Furthermore, Cook discloses on col 6 line 66 through col. 7 line 10 “ in another embodiment of the invention, deflavored and decolored gluten, obtained after depigmentation with alcohol can be harvested or use in foods, without additional purification or separation”.  On column 4 lines 14-35, Cook discloses “ after enzyme hydrolysis and alkaline treatment, the resulting gluten will still contain glutelin, pigments, zein and various hydrocarbons.  This form of gluten is then decorlored and further deflavored by a series of alcohol washes to harvest natural food colorants and simultaneously remove minor residual off-flavor from the gluten”.  Thus, the deflavored and decolored gluten without additional purification or separation would contain all the protein.
With regard to claim 21, applicant makes the same argument as above, the argument is not persuasive for the same reason set forth above.  With regard to the viscosity, Cooks discloses the same 
With respect to the Muralidhara, applicant argues the reference provides no teaching regarding condition that would have an effect of viscosity of a corn protein isolate product upon rehydration.  This argument is not persuasive.  The Muralidhara is not relied upon for such teaching. Muralidhara is relying upon to show that solvent used in an extraction can be removed by conventional techniques such as rotary evaporation to obtain yellow crystalline powder.  The deflavored and decolored gluten is obtained by an ethanol solvent extraction to extract the non-protein solutes in the Cook process.  It would have been obvious to one skilled in the art to perform a desolventizing step by drying to remove the residual solvent and to obtain a dry product which would have more shelf stability.  It would have been obvious to use any known technique such as the one shown in Muralidhara to obtain the powder.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 5, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793